Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as January 29, 2020, the date of the earliest priority application (United States provisional patent application serial number 62/967,166) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
The effective filing date of this AIA  application is seen as January 27, 2021, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
This application is also related to PCT international application number PCT/US21/15294 filed January 27, 2021.
The claims filed April 27, 2021 are entered, currently outstanding, and subject to examination. These claims are the same as those originally filed January 27, 2021.
This second non-final action is in response to the re-evaluation of the restriction 
The current status and history of the claims is summarized below and reflects the claim history without reference to the non-final action of May 7, 2021:

Last Amendment/Response
Previously
Amended:
none
N/A
Cancelled:
none
N/A
Withdrawn:
5-11 and 13-15 (herein)
N/A
Added:
none
N/A

Claims 1-20 are currently pending.
No claims have been cancelled.
Claims 5-11 and 13-15 have been withdrawn herein (see below).
Claims 1-4, 12, and 16-20 are currently outstanding and subject to examination.
This is a non-final action and is the second action on the merits.
This action includes a restriction requirement not based on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Track 1 Prioritized Examination
This application is subject to prioritized examination under 37 C.F.R. § 1.102(e)(1)/Track 1, MPEP § 708.02(b). The request was granted March 16, 2021.

Election/Restrictions
No claims are known to be entirely generic to the following disclosed patentably distinct species:
This application contains disclosure regarding and claims directed to the following patentably distinct species:

[AltContent: connector]Species of First and Second Dielectric Portions
Species A, drawn to the first and second dielectric portions being composed of strontium titanate (STO) per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species B, drawn to the first and second dielectric portions being composed of barium strontium titanate (BST) per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species C, drawn to the first and second dielectric portions being composed of hafnium oxide per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species D, drawn to the first and second dielectric portions being composed of zirconium oxide per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species E, drawn to the first and second dielectric portions being composed of titanium oxide per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species F, drawn to the first and second dielectric portions being composed of 
Species G, drawn to the first and second dielectric portions being composed of tantalum oxide per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species H, drawn to the first and second dielectric portions being composed of lead zirconium titanate (PZT) per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species I, drawn to the first and second dielectric portions being composed of lead lanthanum zirconium titanate (PLZT) per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.
Species J, drawn to the first and second dielectric portions being composed of strontium barium niobate (SBN) per Applicant's disclosure of ¶ 9, including Applicant’s admission of the separate embodiment.

[AltContent: connector]Species of First Material
Species K, drawn to the first material being composed of barium titanate (BTO) per Applicant's disclosure of ¶ 10, including Applicant’s admission of the separate embodiment.
Species L, drawn to the first material being composed of barium strontium titanate (BST) per Applicant's disclosure of ¶ 10, including Applicant’s admission of the separate embodiment.
Species M, drawn to the first material being composed of lithium niobate per 
Species N, drawn to the first material being composed of lead zirconium titanate (PZT) per Applicant's disclosure of ¶ 10, including Applicant’s admission of the separate embodiment.
Species O, drawn to the first material being composed of lead lanthanum zirconium titanate (PLZT) per Applicant's disclosure of ¶ 10, including Applicant’s admission of the separate embodiment.
Species P, drawn to the first material being composed of aluminum oxide per Applicant's disclosure of ¶ 10, including Applicant’s admission of the separate embodiment.
Species Q, drawn to the first material being composed of aluminum nitride per Applicant's disclosure of ¶ 10, including Applicant’s admission of the separate embodiment.
Species R, drawn to the first material being composed of strontium barium niobate (SBN) per Applicant's disclosure of ¶ 10, including Applicant’s admission of the separate embodiment.

[AltContent: connector]Species of Electro-Optical Devices
Species S drawn to an optical switch having the structure and structural interrelationships per Applicant's Figure 1 and associated text including Applicant’s admission of the separate embodiment.
Species T drawn to a waveguide structure incorporating high-x electrodes placed opposite the waveguide ridge having the structure and structural interrelationships per 
Species U drawn to a waveguide structure incorporating high-x electrodes placed opposite the waveguide ridge with penetrating leads having the structure and structural interrelationships per Applicant's Figure 3 and associated text including Applicant’s admission of the separate embodiment.
Species V drawn to a waveguide structure incorporating high-x electrodes placed on the same side as the waveguide ridge having the structure and structural interrelationships per Applicant's Figure 4 and associated text including Applicant’s admission of the separate embodiment.
Species W drawn to a waveguide structure incorporating high-x electrodes and exhibiting a sandwich structure having the structure and structural interrelationships per Applicant's Figure 5 and associated text including Applicant’s admission of the separate embodiment.
Species X drawn to a vertical waveguide structure incorporating high-x materials having the structure and structural interrelationships per Applicant's Figure 6 and associated text including Applicant’s admission of the separate embodiment.
Species Y drawn to a waveguide structure with the dielectric portions in line with the waveguide structure having the structure and structural interrelationships per Applicant's Figure 7 and associated text including Applicant’s admission of the separate embodiment.
Species Z drawn to a waveguide structure with dielectric portions exhibiting ridge-like profiles having the structure and structural interrelationships per Applicant's Figure 8 
Species AA drawn to a waveguide structure having the structure and structural interrelationships per Applicant's Figure 9 and associated text including Applicant’s admission of the separate embodiment.
Species AB drawn to a user interfacing with a hybrid quantum computing device having the structure and structural interrelationships per Applicant's Figure 10 and associated text including Applicant’s admission of the separate embodiment.
Species AC drawn to a waveguide structure that shows the direction of an induced electric field having the structure and structural interrelationships per Applicant's Figure 11 and associated text including Applicant’s admission of the separate embodiment.

The species are independent or distinct because (as disclosed) the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from A-AC, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
search is substantially divergent and requires different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single species from each of A-J, K-R, and S-AC (three (3) species total), or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Under 35 U.S.C. § 121, the application may be restricted to one of two or more independent and distinct inventions. The claims identified must be directed to one such invention. Claims directed to separate species are subject to withdrawal.
Claims with limitations to non-elected subject matter are subject to withdrawal. In order to minimize withdrawn claims, Applicant is encouraged to 1) elect a compatible set of species and 2) amend its claims to preclude all limitations drawn to non-elected species.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Otherwise, the claims will be cancelled by examiner’s amendment.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Luke Langsjoen on June 23, 2021 (with a confirmation call on August 6, 2021), a provisional election was made without apparent traverse to prosecute the invention of species A (first and second dielectric portions being composed of strontium titanate (STO)), K (the first material being composed of barium titanate (BTO)), and T (the waveguide structure of Fig. 2), claims 1-4, 6, 7, 9, 10, 12, and 15-20. Claims 5, 8, 11, 13, and 14 were to be withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Affirmation of this election and the election below must be made by applicant in replying to this Office action.
No joint inventors are present as only one inventor is named.
Initially, the claims were outstanding as follows:
Claims 1-20 are pending.
Claims 5, 8, 11, 13, and 14 are withdrawn.
Claims 1-4, 6, 7, 9, 10, 12, and 15-20 are outstanding and subject to examination.

Further, claim 15 seeks to protect subject matter that departs from the waveguide structure of Fig. 2. Claim 15 requires "the first dielectric portion and the second dielectric portion are comprised within a second layer coplanar to the slab layer and disposed adjacent to a first side of the slab layer" not present in Fig. 2. Compare claim 15 to claim 2. In the specification as originally filed, no description of any figure was found described as “coplanar”. As such, claim 15 is also withdrawn as non-elected.
Applicant was contacted by telephone regarding the changes in analysis and their results on August 10, 2021 and August 14, 2021.
As a result of the foregoing:
Claims 1-20 are pending.
Claims 5-11 and 13-15 are withdrawn.
Claims 1-4, 12, and 16-20 are outstanding and subject to examination.
Claims 4, 12, and 20 were rejected in the non-final action preceding this non-final action. These previous rejections are maintained and claims 1-3 and 16-19 are also rejected herein.
Affirmation of this election must be made by applicant in replying to this Office action. Claims 5-11 and 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, and 20 (and by dependency, the remaining claims 2, 3, 12, and 16-19) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are:
those that associate the first and second claddings to other elements of the claims. Claim 2 may resolve that issue regarding the first cladding, but not the second.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 12, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 6,493,497 of Ramdani et al. (Ramdani) in view of U.S. Patent Application Publication No. 2015/0086219 of Li et al. (Li) and U.S. Patent Application Publication No. 2002/0181825 of Johnson et al. (Johnson).
With respect to claim 1, Ramdani discloses a device (Fig. 5, col. 8, l. 4 et seq. and adjacent, col. 8, l. 6 and adjacent, "Structure 50 is similar to previously described structures 20 and 45."), comprising:
a first cladding layer ("As depicted, structure 50 includes a top cladding layer of preferably lower refractive index than the refractive index of core 54.");
a first electrical contact comprising a first lead and a first dielectric portion (56/52 left, "Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52."),
wherein the first lead is coupled to the first dielectric portion ("Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52.");
a second electrical contact comprising a second lead and a second dielectric portion (56/52 right, "Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52."),
wherein the second lead is coupled to the second dielectric portion ("Structure 
wherein the first dielectric portion and the second dielectric portion are separated by a gap region (per Fig. 5 and where core 54 transits);
a waveguide structure comprising a slab layer composed of a first material ("Structure 50 includes a core 54 suitable for wave travel." The mesa/ridge upon which core 54 sits and the underlying substrate are seen as a slab layer.),
wherein the slab layer is coupled to the first dielectric portion of the first electrical contact and the second dielectric portion of the second electrical contact (per Fig. 5, "For example, structure 50 may be etched back to form a "mesa" comprising, among other layers, the core and cladding layers. A dielectric substance 52 can then be deposited in the areas adjacent to the remaining mesa. A suitable dielectric includes materials such as SiO2 and SiN3. Electrode(s) 56 can then be placed atop dielectric layer(s) 52 and electrically coupled to the mesa."); and
a ridge portion coupled to the slab layer (The mesa/ridge upon which core 54 sits.),
wherein the ridge portion is disposed between the first electrical contact and the second electrical contact (per Fig. 5); and
a second cladding layer (per the brief description of the drawings, "FIGS. 1, 3 and 5 illustrate schematically, in cross section, waveguide structures in accordance with various embodiments of the invention;". Fig. 1 shows 
Ramdani as set forth above does not disclose:
a waveguide structure comprising a slab layer composed of barium titanate;
wherein the first dielectric portion and the second dielectric portion have a dielectric constant in a first direction greater than a dielectric constant in the first direction of barium titanate;
wherein the first direction comprises a direction separating the first dielectric portion from the second dielectric portion; and
wherein the first direction is parallel to the slab layer.
Li discloses an enhanced optical modulation using slow light that includes (¶ 54):
strontium titanate for use as a high-k material for use in optical modulator structures (¶ 47)
Johnson discloses an optical clock signal distribution that includes (¶ 149):
barium titanate waveguides formed using a curable sol gel.
"There are many materials which can be deposited in this manner and used to provide a substrate for waveguides, such as Lithium Niobate (LiNbO3), Barium Titanate, Strontium Titanate, Lead Zirconate Titanate and Lead Lanthanum Zirconate Titanate." Johnson, ¶ 149.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the waveguide materials of strontium titanate for a dielectric and barium titanate for a waveguide core along the lines of Li and Johnson, respectively, in a system according to Ramdani as set forth above in order to 
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical device) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a waveguide structure comprising a slab layer composed of barium titanate;
wherein the first dielectric portion and the second dielectric portion have a dielectric constant in a first direction greater than a dielectric constant in the first direction of barium titanate;
wherein the first direction comprises a direction separating the first dielectric portion from the second dielectric portion; and
wherein the first direction is parallel to the slab layer.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).

Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Further, such features are necessitated by the limitations set forth in claim 12. Generally, Applicant has admitted that these materials work to achieve the stated functions/characteristics by explicitly reciting them for such materials.
With respect to claim 3, Ramdani in view of Li and Johnson as set forth above discloses the device of claim 1, including one wherein
the slab layer is composed of a different material than the ridge portion.
This is inherently so via Ramdani as the core portion 54 transmits light while the bottom cladding layer from the slab does not. Per Ramdani col. 3, l. 19 and adjacent:
"To obtain total or at least substantially total internal reflection, core 28 is formed of a material having a different index of refraction than the material used to form top and bottom cladding layers 30 and 26."
Per Ramdani col. 8, l. 6 and adjacent, and above, "Structure 50 is similar to previously described structures 20 and 45."
WITH RESPECT TO CLAIM 4, Ramdani discloses a device (Fig. 5, col. 8, l. 4 et seq. and adjacent), comprising:
a first cladding layer ("As depicted, structure 50 includes a top cladding layer 
a first electrical contact comprising a first lead and a first dielectric portion (56/52 left, "Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52."),
wherein the first lead is coupled to the first dielectric portion ("Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52.");
a second electrical contact comprising a second lead and a second dielectric portion (56/52 right, "Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52."),
wherein the second lead is coupled to the second dielectric portion ("Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52.");
a waveguide structure comprising a slab layer composed of a first material ("Structure 50 includes a core 54 suitable for wave travel."),
wherein the slab layer is coupled to the first dielectric portion of the first electrical contact and the second dielectric portion of the second electrical contact (per Fig. 5, "For example, structure 50 may be etched back to form a "mesa" comprising, among other layers, the core and cladding layers. A dielectric substance 52 can then be deposited in the areas adjacent to the remaining mesa. A suitable dielectric includes materials such as SiO2 and SiN3. Electrode(s) 56 can then be placed atop dielectric layer(s) 52 and electrically coupled to the mesa."); and

Ramdani as set forth above does not disclose:
wherein the first dielectric portion and the second dielectric portion have a dielectric constant in a first direction that is greater than a dielectric constant in the first direction of the first material.
Li discloses an enhanced optical modulation using slow light that includes (¶ 54):
strontium titanate for use as a high-k material for use in optical modulator structures (¶ 47)
Johnson discloses an optical clock signal distribution that includes (¶ 149):
barium titanate waveguides formed using a curable sol gel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the waveguide materials of strontium titanate for a dielectric and barium titanate for a waveguide core along the lines of Li and Johnson, respectively, in a system according to Ramdani as set forth above in order to provide greater capacitance via a high-k material and enable a sol gel fabrication technique, respectively. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results 
Further, the combination would then provide:
wherein the first dielectric portion and the second dielectric portion have a dielectric constant in a first direction that is greater than a dielectric constant in the first direction of the first material.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Ramdani in view of Li and Johnson as set forth above as set forth above provides the structure of claim 4, the combination is seen as also providing the same claimed properties or functions of claim 4.
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Further, such features are necessitated by the limitations set forth in claim 12. Generally, Applicant has admitted that these materials work to achieve the stated 
WITH RESPECT TO CLAIM 12, Ramdani in view of Li and Johnson as set forth above discloses the device of claim 4, including one wherein
the first dielectric portion and the second dielectric portion are composed of strontium titanate (per claim 4, above), and
wherein the slab layer is composed of barium titanate (per claim 4, above).
With respect to claim 16, Ramdani in view of Li and Johnson as set forth above discloses the device of claim 4, including one wherein
the first dielectric portion and the second dielectric portion are separated by a gap region.
Ramdani, per Fig. 5 and where core 54 transits. See claim 1, above.
With respect to claim 17, Ramdani in view of Li and Johnson as set forth above discloses the device of claim 4, including one wherein
the first material has an index of refraction that is larger than an index of refraction of the first and second cladding layers.
Same product/same features per claims 1 and 4, above.
With respect to claim 18, Ramdani in view of Li and Johnson as set forth above discloses the device of claim 4, including one wherein
a ratio between the dielectric constant of the first and second dielectric portions and the dielectric constant of the first material in the first direction is 2 or greater.
Same product/same features per claims 1 and 4, above.
With respect to claim 19, Ramdani in view of Li and Johnson as set forth 
the first direction comprises a direction parallel to the slab layer and separating the first dielectric portion from the second dielectric portion.
Same product/same features per claims 1 and 4, above.
WITH RESPECT TO CLAIM 20, Ramdani in view of Li and Johnson as set forth above discloses an optical switch, comprising:
at least one input port (Ramdani, Fig. 6 left, "Structure 60 is fabricated in any of the previously described methods and is further fabricated in a Mach-Zehnder, or the like, configuration." Col. 8, l. 32 et seq. and adjacent.);
at least one output port (Fig. 6 right);
a Mach-Zehnder interferometer (62, "The Mach-Zehnder interferometer design 62 includes two arms that cause the travelling wave (illustrated as hv) to divide and continue travelling down two identical, yet distanced paths.") coupled to a beam splitter (Fig. 6 left),
wherein the Mach-Zehnder interferometer (62) comprises a first arm (upper path) and a second arm (lower path);
a photonic phase shifter comprised within the first arm of the Mach-Zehnder interferometer ("An electrical component 66, formed at least partially in the substrate of structure 60 (e.g., silicon semiconductor substrate), can be suitably coupled to electrode(s) 64 to provide the electrical signal needed for modulation."),
the photonic phase shifter comprising (see claim 1, above):
a first cladding layer (Ramdani, Fig. 5, col. 8, l. 4 et seq. and adjacent, 
a first electrical contact comprising a first lead coupled to a first dielectric portion (56/52 left, "Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52.");
a second electrical contact comprising a second lead coupled to a second dielectric portion (56/52 right, "Structure 50 further includes one or more electrode(s) 56 atop a layer of dielectric material 52.");
a waveguide structure comprising a slab layer composed of a first material ("Structure 50 includes a core 54 suitable for wave travel."),
wherein the slab layer is coupled to the first dielectric portion of the first electrical contact and the second dielectric portion of the second electrical contact (per Fig. 5, "For example, structure 50 may be etched back to form a "mesa" comprising, among other layers, the core and cladding layers. A dielectric substance 52 can then be deposited in the areas adjacent to the remaining mesa. A suitable dielectric includes materials such as SiO2 and SiN3. Electrode(s) 56 can then be placed atop dielectric layer(s) 52 and electrically coupled to the mesa."); and
a second cladding layer (per the brief description of the drawings, "FIGS. 1, 3 and 5 illustrate schematically, in cross section, waveguide structures in accordance with various embodiments of the invention;". Fig. 1 shows "bottom cladding layer 26" and "top 
wherein the first dielectric portion and the second dielectric portion (Li, high-k strontium titanate per claim 1) have a dielectric constant in a first direction that is greater than a dielectric constant in the first direction of the first material (Johnson, barium titanate per claim 1).
Same product/same features. See claim 1, above.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Ramdani in view of Li and Johnson as set forth above and further in view of U.S. Patent Application Publication No. 2005/0201686 of Cole et al. (Cole).
With respect to claim 2, Ramdani in view of Li and Johnson as set forth above discloses the device of claim 1, but not one wherein
the ridge portion is disposed on a first side of the slab layer and extends into the first cladding layer, and
wherein the first dielectric portion and the second dielectric portion are coupled to the slab layer on a second side of the slab layer opposite the first side.
Cole discloses a low loss electrodes for electro-optic modulators that includes (Fig. 13A, ¶ 106):
the ridge portion (optical waveguide 640) is disposed on a first side of the slab layer (buffer layer 370 shown in Figs. 2 and 4 is seen to correspond to the separation layer between lower portion 652 and optical waveguide 640) and extends into the first cladding layer, and
wherein the first dielectric portion and the second dielectric portion are coupled 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a waveguide configuration along the lines of Cole in a system according to Ramdani in view of Li and Johnson as set forth above in order to provide greater separation from the applied electric field and/or more central application thereof. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical device) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the ridge portion is disposed on a first side of the slab layer and extends into the first cladding layer, and
wherein the first dielectric portion and the second dielectric portion are coupled to the slab layer on a second side of the slab layer opposite the first side.

Conclusion
Applicant’s publication US 20210231876 A1 of July 29, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical phase modulators and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
August 14, 2021